Per Curiam.
The respondent having in June, 1933, converted to his own use the sum of $400 belonging to his client, Mrs. Lutie B. Sweeney, on October 17, 1934, induced one Fred Sadler, another client, to lend him $550 upon the representation that he needed said amount in order to prevent disbarment or criminal proceedings against him. Out of the moneys so obtained he made restitution of the aforesaid sum of $400. He thereafter failed to pay when due the note given by him to Mr. Sadler. Upon the latter bringing suit, he interposed a false counterclaim to the effect that Mr. Sadler was indebted to him for professional services in the sum of $1,015.
It further appears that the respondent in September, 1929, entered the employ of one Halpern, a layman who operated a collection agency, upon the arrangement that he should pay rent for the office occupied by him and receive fifty per cent of any fees received by his employer out of collections effected by him. His connection with said agency continued until July, 1935. *518Knowing that his employer was not paying to his clients the moneys that were being collected by the agency, the respondent for a year and one-half thereafter continued to turn over to him all collections received, after deducting his own fees therefrom, including the sum of $108 collected on behalf of one Sherman and the sum of $222 collected on behalf of Belenky Brothers, which amounts the respondent was specifically charged with having converted to his own use. Assuming that he was not technically guilty of conversion, he certainly was a party to the conversions by his employer and faithless to his duties as an officer of the court and attorney of record of the clients of his employer.
The respondent’s conduct in connection with all the aforesaid matters shows him to be unfit to continue a member of an honorable profession.
The respondent should be disbarred.
All concur. Present — Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.
Respondent disbarred.